Title: Notes on a Cabinet Meeting, 30 June 1808
From: Jefferson, Thomas
To: 


                  
                  June 30. 08. Present the 4. Secretaries & Atty Gen. 96. applications for permission to send vessels out for property. agreed as general rules 1. that no permission shall be granted after the   of   2. none to Europe, because of the danger of the capture or detention of the vessels, & money can be drawn thence so easily by bills, & to such advantage by the favble exchange. 3. none to Asia, or the continent of Africa, except Mogadore. 4. none to S. America beyond the line. from such distances vessels could not return before war may take place.   Agreed to continue the reguln of mr Gallatin’s circular of May 20. except that it may be relaxed as to vessels usually employed in the coasting trade. this has a special view to the relief of N.C. that her corn & lumber may be sent coastwise. the Chesapeake being manned may be sent on a cruize from St. Mary’s to Passamaquoddy. 2. gunboats are to be built on L. Champlain and 1. on L. Ontario. as many as convenient of the troops now raising are to be rendezvoused along L. Ontario & the St. Laurence. a copy of the Atty Gen’s opn on the Mandamus issued to Theus in S.C. to be sent to the distr. Atty with instrns to oppose all future attempts of the kind, and Theus to be reprimanded for his countenance to the procedure.—we are agreed that a mission to Petersburg is expedient. the time not now decided.
               